Citation Nr: 1704276	
Decision Date: 02/13/17    Archive Date: 02/23/17

DOCKET NO.  12-22 311	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an effective date earlier than January 26, 2010, for the grant of service connection for left ankle stress fractures.

2.  Entitlement to an effective date earlier than January 25, 2010, for the grant of a 30 percent rating for migraines.

3.  Entitlement to an initial compensable rating for left knee stress fractures (previously rated as left leg stress fractures).

4.  Entitlement to a rating in excess of 30 percent for dysthymic disorder (claimed as depression).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Joshua Castillo, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1994 to January 2006.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a June 2010 rating decision of the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA).
 
In the Veteran's August 2012 substantive appeal, she appears to assert that the RO committed clear and unmistakable errors (CUE) in the May 2006 rating decision, which granted service connection for migraines and assigned an initial 10 percent rating.  She contends that the RO misstated the frequency of her headaches and should have awarded an initial 30 percent rating.  As the Board cannot take original jurisdiction of this claim, it is referred to the RO for appropriate action.  See Bowen v. Shinseki, 25 Vet. App. 250, 255 (2012) ("[R]equests for revision of an RO decision based on CUE must first be submitted to and adjudicated by the RO before the Board can attain jurisdiction over the request.").

Finally, the Board notes that additional medical records dated from August 2012 to September 2016 have been uploaded to the Veteran's electronic file since the issuance of the July 2012 statement of the case.  While the Veteran waived initial agency of original jurisdiction (AOJ) consideration of evidence received prior to July 2014, she did has not waived AOJ consideration of medical records received after that time.  Nonetheless, the Board finds that such records are not relevant to the Veteran's effective date claims as they do not address the severity of the Veteran's migraines and left ankle stress fractures during the time period in question, i.e., prior to January 2010, or whether the Veteran filed a claim prior to that time.  Therefore, there is no prejudice to the Veteran in the Board proceeding with a decision on the effective date claims at this time.
The claims for increase are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.


FINDINGS OF FACT

1.  VA received the Veteran's initial claim for service connection for left ankle stress fractures on January 26, 2010.

2.  The Veteran did not file a claim of entitlement to service connection for left ankle stress fractures, or submit correspondence that can be reasonably construed as a claim for service connection for such disabilities, prior to January 26, 2010.

3.  A January 8, 2010, VA treatment record constitutes a claim for increase for migraines.

4.  Resolving any doubt in the Veteran's favor, it is factually ascertainable that an increase in her migraines, corresponding to the assignment of a 30 percent rating, occurred on January 8, 2009, but no earlier.


CONCLUSIONS OF LAW

1.  The criteria for an effective date prior to January 26, 2010, for the award of service connection for left ankle stress fractures have not been met.  38 U.S.C.A. §§ 5107, 5110 (West 2015); 38 C.F.R. §§ 3.102, 3.114, 3.400, 3.816 (2016).

2.  The criteria for an effective date of January 8, 2009, but no earlier, for the assignment of a 30 percent rating for migraines have been met.  38 U.S.C.A. §§ 5110, 7104 (West 2015); 38 C.F.R. §§ 3.155, 3.157, 3.400, 20.1100 (2016).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2015); 38 C.F.R.    §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the Court held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.

With regard to the Veteran's earlier effective date claims, she appealed such matters from the June 2010 rating decision that assigned the rating in question for migraines and granted service connection for left ankle stress fractures.  VA's General Counsel has held that no VCAA notice is required for such downstream issues.  VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  In addition, the Board notes that the Court held that "the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).  Therefore, as the Veteran has appealed with respect to the initially assigned effective dates for the grant of service connection for left ankle stress fractures and the grant of a 30 percent rating for migraines, no additional 38 U.S.C.A. § 5103(a)  notice is required because the purpose that the notice is intended to serve has been fulfilled.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).
The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his or her claim.  38 U.S.C.A. § 5103A; 38 C.F.R. §§§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to a claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

Relevant to the duty to assist, the Veteran's service treatment records and post-service treatment records have been obtained and considered.  She has not identified any additional, outstanding records that have not been requested or obtained.  The Veteran was afforded VA examinations.  Neither the Veteran nor her representative has alleged that such are inadequate for rating purposes.  Moreover, the Board finds that the examinations are adequate in order to evaluate the Veteran's earlier effective date claims.

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis, supra at 430 (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, she will not be prejudiced as a result of the Board proceeding to the merits of her earlier effective date claims.


II.  Earlier Effective Date Claims

a.  Left Ankle Stress Fractures

The Veteran maintains that an effective date prior to January 26, 2010, for the grant of service connection for left ankle stress fractures is warranted.  She asserts that the effective date for service connection should be the date after her service discharge.

The effective date for a grant of service connection is the day after separation from service or day entitlement arose, if a claim is received within one year of separation from service, otherwise the date of receipt of claim, or the day entitlement arose, whichever is later.  38 U.S.C.A. § 5110 (b)(1); 38 C.F.R.§ 3.400 (b)(2)(i).

A claim for VA benefits, whether formal or informal, must be in writing and must identify the benefit sought.  38 U.S.C.A. § 5101; 38 C.F.R. §§ 3.1 (p), 3.151, 3.155; Rodriguez v. West, 189 F.3d 1351 (Fed. Cir. 1999); Lalonde v. West, 12 Vet. App. 377 (1999).  Treatment records do not constitute informal claims when service connection has not yet been established for the condition.  See Sears v. Principi, 16 Vet. App. 244, 249-50 (2002).  While the VA should broadly interpret submissions from a Veteran, it is not required to conjure up claims not specifically raised.  Brannon v. West, 12 Vet. App. 32 (1998); Talbert v. Brown, 7 Vet. App. 352, 356-57 (1995).

Historically, the Veteran served on active duty from November 1994 to January 2006.

In February 2006, she filed a claim for service connection for stress fractures of the right knee and ankle.

In April 2006, a VA examiner noted that service treatment records show "right ankle stress fracture . . . .  [and] bilateral lower extremity stress fracture bilateral MTP [Metatarsophalangeal ] right MFC [medial femoral condyle]."  The examiner assessed stress fractures of the right knee and ankle and referred the Veteran for an orthopedic examination, to which the Veteran failed to report.

In May 2006, the RO granted service connection for residuals of stress fractures of the right knee, right ankle, and left leg.  At that time, the RO adjudicated five other claims, none of which related to the Veteran's left lower extremity or her ankle.

In May 2007, the Veteran filed a notice of disagreement with the initially assigned ratings for her "right knee stress fracture, left leg stress fracture, and right ankle."

In January 2008, the RO increased the rating for the Veteran's right knee and ankle stress fractures to 10 percent.  As the increases did not satisfy the appeals in full, the issues remained on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).  However, on January 16, 2008, the Veteran submitted a written statement that the January 2008 increases satisfied "all issues" on appeal.

On January 26, 2010, the Veteran filed a formal claim for service connection for left ankle stress fracture.

The record is absent any evidence between the January 2010 claim and the January 2008 statement whereby the Veteran withdrew the issues on appeal.

In June 2010, the RO granted service connection for left ankle stress fractures.  At that time, the RO recharacterized the Veteran's left leg stress fractures as left knee stress fracture.

In January 2011, the Veteran filed a notice of disagreement with the initially assigned effective date for service connection for left ankle stress fractures.  She argued that her February 2006 claim for stress fractures of the right knee and ankle encompassed stress fractures of the left ankle.  She asserts that the effective date for the grant of service connection for left ankle stress fractures should be the day after service, as such was the effective date assigned for stress fractures of the right ankle and bilateral knees. 

Here, as it is undisputed that the Veteran's current left ankle stress fractures were incurred in service, this case turns on the date of the Veteran's claim.  See LaLonde v. West, 12 Vet. App. 377, 382-383 (1999) (explaining that the effective date of an award of service connection is assigned not based on the date the veteran claims the disability appeared or the date of the earliest medical evidence demonstrating the existence of such disability and a causal connection to service; rather, the effective date is assigned based on consideration of the date that the application upon which service connection was eventually awarded was received by VA).

The essential elements for any claim, whether formal or informal, are: (1) An intent to apply for benefits; (2) An identification of the benefits sought; and (3) A communication in writing.  Brokowski v. Shinseki, 23 Vet. App. 79, 84 (2009); see also MacPhee v. Nicholson, 459 F.3d 1323, 1326-27 (Fed. Cir. 2006) (holding that the plain language of the regulations requires a claimant to have intent to file a claim for VA benefits).

A formal claim, is "[a] specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid to any individual under the laws administered by VA."  See 38 C.F.R. § 3.151(a).

In this case, it is undisputed that the Veteran filed her first formal claim for left ankle stress fractures on January 26, 2010.

An informal claim is "[a]ny communication or action indicating an intent to apply for one or more benefits under the laws administered by the Department of Veterans Affairs, from a claimant, his or her duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim.  Such informal claim must identify the benefit sought."  

As stated above, the Veteran contends that her February 2006 claim for the right knee and ankle encompassed the left ankle.  The Board, however, finds that the February 2006 claim did not constitute a claim for the left ankle.  Initially, while a claim includes all disabilities that may be reasonably encompassed by the claimant's description of the claim, reported symptoms, and other information of record, neither the Veteran's February 2006 claim nor the subsequent VA examination report mentions stress fractures of the left ankle.  To that end, she did not mention any left ankle problems until she filed her January 2010 claim.  Additionally, the Veteran did not contend that the February 2006 claim for right lower extremity stress fractures encompassed the left ankle after the VCAA notice or the May 2006 rating decision that limited her claim to the right knee and ankle, nor did she raise this argument in her May 2007 notice of disagreement with the May 2006 rating decision.  In fact, prior to her formal January 2010 claim for left ankle stress fractures, none of the Veteran's correspondence referenced her left ankle.  Even though in its May 2006 rating decision, the RO sua sponte granted service connection for left leg stress fractures, which it subsequently recharacterized as left knee stress fractures, the Board finds that VA has no duty imply a claim for left ankle stress fractures.  See Brannon, supra; Talbert, supra.  This is particularly so when bilateral knee and right ankle stress fractures, but not left ankle stress fractures, were diagnosed on VA examination and the Veteran did not reference the left ankle until years later.  Additionally, VA treatment records and VA examination reports cannot serve as claims for service connection.  See 38 C.F.R. § 3.157; Sears, supra.  For these reasons, the Board finds that the Veteran did not submit an informal or formal claim for service connection for left ankle stress fractures prior to her January 26, 2010, claim.

Even if, for the sake of argument, the Veteran submitted an informal claim for left ankle stress fractures, which she did not, she would have abandoned such claim by failing to file a formal claim within one year thereafter.  Under 38 C.F.R. § 3.155(a), an informal claim must be followed up with the formal VA Form 21-526 within one year of the informal claim to "preserve" the "date of claim" otherwise, the informal claim is abandoned and the "date of claim" becomes the date of receipt of the formal claim.  See Jernigan v. Shinseki, 25 Vet. App. 220, 230 (2012).  When a claim is abandoned, the Veteran must file a new claim, and the effective date will not be earlier than the date of receipt of the new claim.  38 C.F.R. § 3.158(a).

In sum, as the Veteran's first claim for service connection for left ankle stress fractures was received on January 26, 2010, which is more than one year after separation from service, January 26, 2010, is the earliest possible effective date for service connection for left ankle stress fractures.  38 U.S.C.A. § 5110 (b)(1); 38 C.F.R.§ 3.400 (b)(2)(i).  The preponderance of the evidence is against the claim for an effective date earlier than January 26, 2010, for the grant of left ankle stress fractures; there is no doubt to be resolved; and an earlier effective date is not warranted.

b.  Migraines

The Veteran maintains that an effective date prior to January 25, 2010, for the grant of a 30 percent rating for migraines is warranted.  She asserts that the effective date for this rating should be the date after her service discharge.  She contends that (i) the May 2006 rating decision assigned a 10 percent rating based upon inaccurate information regarding the frequency of her headaches and that (ii) her current headaches, which are rated 30 percent disabling, are the same intensity as those in 2006.  See Substantive appeal (August 2012).

With respect to the Veteran's first contention, the May 2006 rating decision has become final as the Veteran was notified of the decision and of her appellate rights but did not appeal.  The only way to overcome the finality of a decision is to request revision of the decision based on CUE.  Rudd v. Nicholson, 20 Vet. App. 296, 299 (2006).  As discussed in the introduction, the Board cannot take original jurisdiction of a CUE claim, and such is referred to the RO for appropriate action.  See Bowen, 25 Vet. App. at 255.

With respect to the Veteran's second contention, "[t]he effective date of an award of increased compensation shall be the earliest date as of which it is ascertainable that an increase in disability had occurred, if application is received within one year from such date."  38 U.S.C.A. § 5110(b)(2).  The implementing regulation summarizes the criteria for an effective date of an award of increased compensation as the "[e]arliest date as of which it is factually ascertainable that an increase in disability had occurred if claim is received within one year from such date otherwise, date of receipt of claim."  38 C.F.R. § 3.400(o)(2).  Thus, if a claim is received after a Veteran received treatment for a service-connected disability, but the treatment occurred within the prior one year period and showed an increase in disability, then the effective date will be assigned as of that date of treatment. 

The Court has indicated that it is axiomatic that the fact that must be found, in order for entitlement to an increase in disability compensation to arise, is that the service-connected disability must have increased in severity to a degree warranting an increase in compensation.  See Hazan v. Gober, 10 Vet. App. 511, 519 (1992) (noting that, under section 5110(b)(2), which provides that the effective date of an award of increased compensation shall be the earliest date of which it is ascertainable that an increase in disability had occurred, "the only cognizable increase for this purpose is one to the next disability level" provided by law for the particular disability).  Thus, determining whether an effective date assigned for an increased rating is correct or proper under the law requires (1) a determination of the date of the receipt of the claim for the increased rating as well as (2) a review of all the evidence of record to determine when an increase in disability was "ascertainable."  Id. at 521.

However, the Court has clarified that 38 C.F.R. § 3.400(o)(2) is applicable only where an increase in disability precedes a claim for an increased disability rating.  In other cases, the general rule of 38 C.F.R. § 3.400(o)(1) applies.  See Harper v. Brown, 10 Vet. App. 125 (1997).  Section 3.400(o)(2) is intended to be applied in those instances where the date of increased disablement can be factually ascertained with a degree of certainty and is not intended to cover situations where a disability worsened gradually and imperceptibly over an extended period of time and there is no evidence of entitlement to increased evaluation prior to the date of claim.  See VAOPGCPREC 12-98 (Sept. 23, 1998).

Thus, the Court and VA's General Counsel have interpreted the provisions of 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400 as meaning that if the increase occurred within one year prior to the claim, the increase is effective as of the date the increase was "factually ascertainable."  If the increase occurred more than one year prior to the claim, the increase is effective the date of claim.  If the increase occurred after the date of claim, the effective date is the date of increase.  Harper, 10 Vet. App. at 126-27; VAOPGCPREC 12-98 (1998).
Any communication or action, indicating an intent to apply for a VA benefit, from a claimant may be considered an informal claim.  Such informal claim must identify the benefit sought.  38 C.F.R. § 3.155(a). 

Also, with regard to the terms "application" or "claim," the Board notes that once a formal claim for compensation has been allowed, the date of outpatient or hospital examination or date of admission to a VA or uniformed services hospital will be accepted as the date of receipt of a claim, provided such reports relate to examination or treatment of a disability for which service connection has previously been established or when a claim specifying the benefit sought is received within one year from the date of such examination, treatment, or hospital admission.  38 C.F.R. § 3.157(b)(1); see also 38 C.F.R. § 3.155(a).  Evidence received from a private physician or layperson will also be accepted as a claim for an increase or to reopen when the evidence is within the competence of the physician or layperson and shows the reasonable probability of entitlement to benefits.  The date of receipt of such evidence will be accepted as the date of receipt of the claim.  38 C.F.R. § 3.157(b)(2).

In this regard, a "report of examination or hospitalization" under § 3.157(b) should "indicate that [a] Veteran's service-connected disability [has] worsened since the time it was last evaluated."  Massie, 25 Vet. App. at 134.  Moreover, the term "report of examination" under § 3.157(b) "implies that the medical record in question must describe the results of a specific, particular examination."  A letter may qualify if it, for instance, was "generated in connection with any particular VA medical examination" rather than, for example, a "claim for Social Security disability benefits that was pending at the time it was written."  Massie, 25 Vet. App. at 133.  Other considerations include whether the letter relates "the findings of or treatment provided during a specific VA medical examination, the date of which could possibly serve as the date of an informal claim for increased disability compensation," rather than "present[ing] a very short summation of [the Veteran's general condition, as [the physician] had observed it over" time.  Id.

Under Diagnostic Code 8100, a 10 percent rating is warranted for migraines with characteristic prostrating attacks averaging one in two months over the last several months.  A 30 percent rating is warranted for migraines with characteristic prostrating attacks occurring on an average once a month over the last several months.  A maximum 50 percent rating is warranted for migraines with very frequent, completely prostrating, and prolonged attacks productive of severe economic inadaptability.  See 38 C.F.R. § 4.124a.

Historically, in February 2006, the Veteran filed a claim for service connection for migraines.

During an April 2006 VA examination, the Veteran reported moderate to severe headaches every one to two months, which require her to lay down until the headaches subside.

In May 2006, the RO granted service connection for headaches and assigned an initial 10 percent rating, effective January 25, 2006, the day after separation from service.

In May 2007, the Veteran filed a notice of disagreement with the initially assigned ratings for her "right knee stress fracture, left leg stress fracture, and right ankle,"  but withdrew her appeal in January 2008.

On January 8, 2010, the Veteran sought treatment for severe frontal headaches, which reportedly had onset around January 2009.  VA treatment providers assessed "severe headache with presumed increase intracranial pressure - 1 year onset."

On January 25, 2010, the Veteran filed an increased rating claim for her service-connected migraines.

During the March 2010 VA examination, the Veteran reported weekly migraines over the last 12 months and that less than half her migraines are prostrating.  The examiner noted that a January 2010 VA treatment record shows frontal headaches since January 2009.

First, the Board finds that following the May 2006 rating decision that granted an initial 10 percent rating for migraines, the January 8, 2010, VA treatment record constitutes the earliest informal claim for increase.  The January 8, 2010, VA treatment record shows that the Veteran underwent outpatient examination for her service-connected migraine headaches and that such revealed an increase in severity.

In making such determination, the Board has considered whether any communication or treatment record dated between May 2006 and January 8, 2010, may be considered a claim.  In this regard, the Board observes that while VA treatment records were received prior to January 8, 2010, they cannot be considered an informal claim as they do not include an outpatient or hospital examination for the instant condition.  Moreover, there were no hospital admissions for this disability.  Furthermore, while the Veteran submitted multiple communications regarding her separation pay; the initially assigned ratings for her stress fractures of the right knee, left leg, and right ankle; and her dependents.  However, such submissions do not reference her service-connected migraines.  Therefore, the January 8, 2010, VA treatment record is the earliest evidence that can be construed as an informal claim for an increased rating for the Veteran's migraines.

Second, after resolving and doubt in the Veteran's favor, the Board finds that it was first factually ascertainable that the Veteran's migraines increased in severity on about January 8, 2009.  Initially, the Board acknowledges the Veteran's August 2012 statement that her migraines cause "the same intense feeling" they did in 2006.  While this statement suggests that the headaches have not undergone increase since 2006, the Board finds that the January 2010 VA treatment providers' assessment of "severe headache with presumed increase intracranial pressure - 1 year onset" is more probative than the Veteran's assessment to the contrary (that is, the assertion that he migraines have not undergone increase).  Moreover, the treatment providers' assessment of increase within one year is in step with the March 2010 VA examiner's assessment of increase, which focused on the January 2010 treatment record and its notation of increase.

In sum, as it is factually ascertainable that the Veteran's headaches underwent increase around January 8, 2009, which is within one year of her January 8, 2010, informal claim for increase, the Board finds that an effective date of January 8, 2009, but no earlier, for a 30 percent rating for migraines under Diagnostic Code 8100 is warranted.  To this extent, the claim for an earlier effective date is granted.


ORDER

An effective date earlier than January 26, 2010, for the grant of service connection for left ankle stress fractures is denied.

An effective date of January 8, 2009, but no earlier, for the award of a 30 percent rating for migraines is granted, subject to the laws and regulations governing payment of monetary benefits.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that she is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

In Correia v. McDonald, No. 13-3238, 2016 WL 3591858 (Vet. App. July 5, 2016), the Court found that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.

Throughout the appellate period, the Veteran has undergone multiple VA examinations for her service-connected left knee stress fractures, which have been rated under Diagnostic Code 5260 on the basis of limitation of flexion.  However, none of which include joint testing for pain on passive motion, in weight-bearing, and nonweight-bearing.  Accordingly, the Court's holding in Correia necessitates reexamination.

With regard to the Veteran's claim for an increased rating for dysthymic disorder, the evidence suggests that the disorder has worsened since her last VA examination in March 2010.  For instance, the Veteran reported that she had an "active family life" during the March 2010 VA examination, but a recent February 2016 VA treatment record shows that she reported going days without leaving her house, that she isolates herself in her room, and that her family members will only come to her "as a last resort, [because] they don't know if [she is] gonna flip the switch or not. . . .  [She] will jump down someone's throat, just like that."  Therefore, as the evidence suggests that the Veteran's dysthymic disorder symptomatology has increased since the March 2010 VA examination, a remand is necessary in order to schedule her for an appropriate VA examination in order to assess the current nature and severity of such service-connected disability.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

Finally, while on remand, the Veteran should be given an opportunity to identify any records relevant to the claims on appeal that have not been obtained.  Thereafter, all identified records, to include updated VA treatment records, dated from September 2016 to present, should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be given an opportunity to identify any outstanding private or VA treatment records relevant to the claims on appeal.  After obtaining any necessary authorization from the Veteran, all outstanding records, to include updated VA treatment records from September 2016 to the present, should be obtained.

For private treatment records, make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford her an opportunity to submit any copies in her possession.

For federal records, all reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2)  and 38 C.F.R. § 3.159(e).

2.  Schedule the Veteran for a VA examination to determine the severity of her service-connected left knee stress fractures.  The claims folder contents must be provided to and reviewed by the examiner in conjunction with the examination.  All indicated tests should be conducted, including x-ray, and all symptoms associated with the Veteran's service-connected left knee disabilities should be described in detail.  Specifically, the examiner should conduct a thorough orthopedic examination of the Veteran's left knee disabilities and provide a diagnosis of any pathology found.

In examining the left knee, the examiner is to document any limitation of motion (in degrees) of the Veteran's left knee, to include providing the point at which painful motion begins. The examiner should also indicate whether there is any guarding on motion and the degrees at which the guarding starts.

The examiner must test the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing, for the left and right knee joints.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The examiner should also comment as to whether (and if so, to what extent, (i.e. slight, moderate, or severe)) the knee disability includes recurrent subluxation or lateral instability.

The examiner should describe whether any ankylosis is present.

The examiner should be asked to indicate whether pain or weakness significantly limits functional ability during flare-ups or when the left knee is used repeatedly over a period of time.  The examiner should also be asked to determine whether the joint exhibits weakened movement, excess fatigability or incoordination; if feasible, these determinations should be expressed in terms of additional range-of-motion loss due to any weakened movement, excess fatigability or incoordination.  If it is not feasible to express any functional impairment caused by pain, weakened movement, excess fatigability or incoordination, found in terms of additional range-of motion loss, the examiner should so state.  The examiner is requested to specifically state whether any additional motion loss is found on repetitive testing.

The examiner should describe the nature and severity of all manifestations of the Veteran's left knee disorder and identify the functional impact that such disability, both individually and in concert with her other service-connected disabilities, has on her occupational functioning.

3.  The Veteran should be afforded an appropriate VA examination in order to determine the current severity of her service-connected dysthymic disorder.  The examiner is to review the entire record.  Any indicated evaluations, studies, and tests should be conducted.

The examiner should describe the nature and severity of all manifestations of the Veteran's disorder, and identify the functional impact that such disability has on her social and occupational functioning.

4.  Thereafter, readjudicate the claims on appeal.  If any benefit on appeal remains denied, the Veteran and her representative should be furnished a supplemental statement of the case and an appropriate period of time to respond.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
KRISTI L. GUNN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).



Department of Veterans Affairs


